Appellate Case: 21-4138     Document: 010110651057          Date Filed: 03/01/2022      Page: 1
                                                                                       FILED
                                                                           United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                              Tenth Circuit

                              FOR THE TENTH CIRCUIT                                 March 1, 2022
                          _________________________________
                                                                               Christopher M. Wolpert
                                                                                   Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                            No. 21-4138
                                                       (D.C. No. 2:10-CR-01109-TS-1)
  VIRGIL HALL,                                                    (D. Utah)

        Defendant - Appellant.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before BACHARACH, McHUGH, and MORITZ, Circuit Judges.
                  _________________________________

        Virgil Hall, a federal prisoner proceeding pro se, seeks a certificate of

 appealability (COA) to appeal the district court’s dismissal of his Fed. R. Civ. P. 60(d)(3)

 motion as an unauthorized second or successive 28 U.S.C. § 2255 motion. We deny a

 COA and dismiss this proceeding.




        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-4138      Document: 010110651057          Date Filed: 03/01/2022      Page: 2



                                         Background

        In 2011, Hall was convicted of possession with intent to distribute 500 grams or

 more of cocaine and was sentenced to 120 months in custody and 60 months’ supervised

 release. After we affirmed his conviction, see United States v. Hall (Hall I), 508 F.

 App’x 776, 780 (10th Cir. 2013), he filed a § 2255 motion asserting several grounds for

 relief, including ineffective assistance of trial and appellate counsel, lack of standing and

 subject matter jurisdiction, and violations of his rights to self-representation and to an

 open court and public trial. The district court denied the motion. Hall sought a COA to

 appeal that order, arguing primarily that the district court lacked jurisdiction because his

 indictment and judgment did not bear the appropriate seal and were not signed by the

 clerk of the district court. We denied a COA and dismissed the appeal. United States v.

 Hall (Hall II), 605 F. App’x 766, 767 (10th Cir. 2015).

        Since then, Hall has filed three unsuccessful attacks on his conviction—two

 unauthorized second or successive § 2255 motions, one of which was captioned as Rule

 60(b) motion, and a true Rule 60(b) motion alleging fraud in the § 2255 proceeding, all

 based on the same alleged defects in the indictment that underpinned his jurisdictional

 argument in the initial § 2255 proceeding. See United States v. Hall (Hall V), 842 F.

 App’x 260, 262 (10th Cir. 2021) (per curiam) (denying a COA as to an unauthorized

 § 2255 motion asserting claims based on alleged defects in the indictment); United States

 v. Hall (Hall IV), 737 F. App’x 889, 893 (10th Cir. 2018) (per curiam) (affirming order

 denying relief based on allegation in Rule 60(b) motion that the prosecutor had

 undermined the § 2255 proceeding by presenting a copy of the indictment that differed

                                               2
Appellate Case: 21-4138     Document: 010110651057         Date Filed: 03/01/2022        Page: 3



 from the one Hall had received from the court clerk); United States v. Hall (Hall III),

 667 F. App’x 298, 299 (10th Cir. 2016) (denying a COA as to unauthorized § 2255

 motion captioned as a Rule 60(b) motion challenging the district court’s jurisdiction in

 the criminal proceedings based on defects in the indictment).

        Hall then filed the motion at issue here, which he captioned as a Rule 60(b) motion

 to set aside the judgment. He alleged that the prosecutor committed fraud on the court

 and violated his right to due process by, among other things, indicting him without the

 use of a grand jury, fabricating evidence against him, depriving him of his rights to be

 present at his arraignment, and arranging for his unlawful re-trial detention. Because

 those claims all alleged misconduct in his underlying criminal proceeding, the district

 court construed that part of Hall’s motion as an unauthorized second or successive § 2255

 motion and dismissed it for lack of jurisdiction. Hall further asserted that the prosecutor

 committed fraud on the court in his prior habeas proceedings by presenting a copy of the

 indictment that differed from the one Hall had received from the court clerk. The district

 court implicitly denied that claim, noting it had already been rejected. See Hall IV,

 737 F. App’x at 893 (holding that the differences between the copies of the indictment

 were “technical irregularities” that did “not undermine the result in the § 2255

 proceeding” and noting that “[t]he district court correctly predicted that [the] claim would

 not affect its prior denial of § 2255 relief”). Hall now seeks a COA to appeal the district

 court’s order.




                                              3
Appellate Case: 21-4138      Document: 010110651057          Date Filed: 03/01/2022     Page: 4



                                          Discussion

        Hall must obtain a COA to pursue an appeal. See Spitznas v. Boone, 464 F.3d

 1213, 1217-18 (10th Cir. 2006) (holding a COA is required to appeal from the denial of a

 Rule 60(b) motion in a habeas case); United States v. Harper, 545 F.3d 1230, 1233

 (10th Cir. 2008) (holding a federal prisoner must obtain a COA to appeal the district

 court’s dismissal of an unauthorized second or successive § 2255 motion for lack of

 jurisdiction); see also 28 U.S.C. § 2253(c)(1)(B). We liberally construe Hall’s pro se

 opening brief and application for a COA. See Hall v. Bellmon, 935 F.2d 1106, 1110

 & n.3 (10th Cir. 1991). As pertinent here, to obtain a COA, Hall must show “that jurists

 of reason would find it debatable whether the district court was correct in its procedural

 ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

        Because he had filed a prior § 2255 motion, Hall was required to obtain

 authorization from this court before filing another § 2255 motion in district court. See

 § 2255(h). He could not avoid this requirement by calling his motion a Rule 60(b)

 motion—“It is the relief sought, not [the] pleading’s title, that determines whether the

 pleading is a § 2255 motion.” United States v. Nelson, 465 F.3d 1145, 1149 (10th Cir.

 2006). Regardless of how a movant characterizes a motion, it should be treated as a

 successive § 2255 motion if it “asserts or reasserts a federal basis for relief” from the

 underlying conviction. Spitznas, 464 F.3d at 1215. A “true” Rule 60(b) motion

 challenges either “a procedural ruling of the habeas court which precluded a merits

 determination of the” movant’s § 2255 motion or “a defect in the integrity of the federal

 habeas proceeding.” Id. at 1215-16.

                                               4
Appellate Case: 21-4138      Document: 010110651057          Date Filed: 03/01/2022          Page: 5



        Our review of Hall’s motion supports the district court’s conclusion that the claims

 alleging misconduct in his underlying criminal proceeding sought relief in the nature of a

 § 2255 motion. And because he did not obtain authorization to file his § 2255 motion,

 the district court did “not even have jurisdiction to deny the relief sought in the pleading.”

 Nelson, 465 F.3d at 1148. Thus, no reasonable jurist could debate the court’s decision to

 dismiss these portions of Hall’s unauthorized § 2255 motion for lack of jurisdiction. See

 id. at 1148-49.

        The portion of Hall’s motion asserting that the prosecutor committed fraud on the

 court in the § 2255 proceeding is a true Rule 60 motion, but he raised the same issue in a

 prior Rule 60 motion, and we rejected it. See Hall IV, 737 F. App’x at 893. Accordingly,

 the district court’s denial of relief on that basis is not debatable. See Servants of the

 Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000) (explaining that “a successive

 Rule 60(b) motion . . . [is an] inappropriate vehicle[] to reargue an issue previously

 addressed by the court when the motion merely advances new arguments, or supporting

 facts which were available at the time of the original motion”).

                                          Conclusion

        We deny Hall’s application for a COA and dismiss this proceeding.


                                                Entered for the Court



                                                CHRISTOPHER M. WOLPERT, Clerk




                                                5